Citation Nr: 0935163	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  09-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbosacral spine fusion.

2.	Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for residuals of lumbosacral spine fusion and 
granted service connection for radiculopathy, left lower 
extremity, with an evaluation of 10 percent, effective May 5, 
2008.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2009.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The issue of entitlement to an initial rating in excess of 10 
percent for radiculopathy, left lower extremity, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability is productive of forward 
flexion of the thoracolumbar spine to 70 degrees and a 
combined range of motion of the thoracolumbar spine ranging 
of 150 degrees, associated with pain, with no spasm or 
guarding.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of lumbosacral spine fusion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
These notice requirements apply to all five elements of a 
service connection claim, including disability evaluation and 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2008 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims; the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence; and how the disability ratings and 
effective dates are assigned.  The Board also notes that the 
Veteran received notice in July 2008 and January 2009 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), prior to the recent reversal of that decision by 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (C.A.Fed.).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA medical examination results, VA 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  During 
the hearing, the Veteran's representative requested that the 
record be held open for a period of thirty days to allow time 
for the submission of additional evidence.  That request was 
granted, however, no evidence has been received since the 
date of the hearing.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.  Vertebral fracture or dislocation 
(Diagnostic Code 5235) is listed as one of the disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).

Analysis

In a February 2005 decision review officer decision, the 
Veteran was granted service connection for residuals of 
lumbosacral spine fusion, with an evaluation of 10 percent, 
under the provisions of Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The 
Veteran submitted a claim for an increased disability 
evaluation in May 2008.

In order to meet the requirements of a 20 percent evaluation, 
the evidence must show that the Veteran's low back condition 
is characterized by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

VA treatment records from January 2007 note some mild chronic 
low back pain, which the Veteran was able to tolerate, and 
that the Veteran exercises regularly.  VA treatment records 
from July 2007 note that the Veteran's low back pain is worse 
in the morning, but improves when he moves around.  He rated 
his pain as 2 out of 10.  VA treatment records from January 
2008 note that the Veteran was involved in a car accident 
that aggravated his low back pain.  

The Veteran underwent a VA medical examination in conjunction 
with this claim in May 2008.  At that time his range of 
motion was found to be zero to 70 degrees forward flexion, 
with pain beginning at 60 degrees; zero to 10 degrees 
extension, with pain throughout; zero to 15 degrees left and 
right lateral rotation, with pain beginning at five degrees; 
and zero to 20 degrees left and right lateral flexion, with 
pain beginning at ten degrees, for a combined range of motion 
of 150 degrees.  The examiner noted a slight limp and 
tenderness in the paravertebral muscles on palpitation.

VA treatment records from July 2008 note complaints of 
chronic back pain worsening gradually.  Upon examination the 
Veteran was found to have bilateral sacroiliac joint laxity 
and severe sacroiliac joint tenderness.

In his January 2009 statement, the Veteran stated that his 
back pain is unbearable and pain medication provides him with 
no relief.  At his August 2009 hearing testified that his low 
back pain limited his ability to stand, drive, garden, or sit 
for long periods of time.

VA treatment records from January 2009 show treatment for the 
Veteran's low back pain including the use of local anesthesia 
to provide relief.  VA treatment records from March 2009 show 
that his sacroiliac joint was aligned which corrected his 
sacroiliac joint laxity.  This record also notes that 
residual pain due to degenerative joint disease was worsened 
by the Veteran's obesity.

Based on the above, the Board finds that the Veteran's low 
back disability is productive of forward flexion of the 
thoracolumbar spine to 70 degrees and a combined range of 
motion of the thoracolumbar spine of 150 degrees, associated 
with pain.  The record does not contain evidence of muscle 
spasm or guarding.  These symptoms most nearly approximate 
the criteria for a 10 percent disability rating.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The May 2008 VA examiner was unable to 
perform the DeLuca requirements due to the Veteran's pain and 
stiffness.  Through his statements, the Veteran has attested 
to fatigability, specifically while cooking, gardening, 
driving, and flying.  Acknowledging these symptoms, the Board 
finds that these findings most nearly approximate the 
criteria for a 10 percent rating and do not warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's low back disorder warranted an evaluation in excess 
of 10 percent.  Hart, supra.  Accordingly, the appeal is 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back disability is denied.


REMAND

In the July 2008 rating action, the RO granted service 
connection for radiculopathy of the left lower extremity and 
assigned a 10 percent rating effecting May 2008, in addition 
to denying a rating in excess of 10 percent for the service-
connected back condition.  In his July 2008 Notice of 
Disagreement (NOD), the Veteran stated that he is appealing 
his 20 percent rating for a back condition and indicated he 
had low back pain, stiffness, and pain that radiates down his 
left leg.  Two separate 10 percent evaluations are actually 
in effect.  The Board therefore interprets the Veteran's NOD 
as disagreeing with each of the 10 percent ratings.  Neither 
the January 2009 SOC nor the March 2009 SSOC addressed the 
issue of entitlement to an initial rating in excess of 10 
percent for radiculopathy, left lower extremity.  
Consequently, the Board must remand this issue for the RO to 
issue a statement of the case and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

The RO or the AMC must issue a statement 
of the case on the issue of entitlement to 
an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity.  
Thereafter, the veteran will have a 60-day 
period within which to file a substantive 
appeal.  The appellant and his 
representative are advised that they will 
have sixty days from the date of mailing 
of the statement of the case to submit a 
substantive appeal as to that issue.  The 
RO or the AMC provide any notice as 
required under 28 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2008).  The 
RO or the AMC should also undertake any 
other action as to this service connection 
issue otherwise necessary in the 
development of that appeal.  If and only 
if the appellant completes his appeal by 
filing a timely VA Form 9 on the 
aforementioned issue should this claim be 
returned to the Board. 38 U.S.C.A. § 7104 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


